Motion Granted; Cross-Appeal Dismissed and Order filed April 2, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00664-CV


              IN THE GUARDIANSHIP OF JOHN D. BURLEY,
                     AN INCAPACITATED PERSON

                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                       Trial Court Cause No. 424,791

                                    ORDER
      On August 6, 2014, Jan Cowan, Guardian of the Person and Estate of John
D. Burley, filed a notice of appeal from an order signed July 14, 2014, granting an
application for payment of legal fees and expenses. On September 25, 2014, Kellie
Black filed a notice of cross-appeal from the same order. On March 26, 2015,
Kellie Black filed a motion to dismiss her cross-appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the cross-appeal filed by Kellie Black is ordered dismissed.
The appeal filed by Jan Cowan, Guardian of the Person and Estate of John D.
Burley, remains pending before the court.

                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.